Name: Commission Regulation (EEC) No 1818/93 of 7 July 1993 amending Regulation (EEC) No 951/93 determining the extent to which applications lodged in April 1993 for import licences for certain pigmeat products under the arrangements provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic and Slovakia can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 7 . 93 Official Journal of the European Communities No L 166/25 COMMISSION REGULATION (EEC) No 1818/93 of 7 July 1993 amending Regulation (EEC) No 951/93 determining the extent to which applications lodged in April 1993 for import licences for certain pigmeat products under the arrangements provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic and Slovakia can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 564/92 of 5 March 1992 laying down detailed rules for the application in the pigmeat sector of the arrange ­ ments provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic ('), as amended by Regulation (EEC) No 3371 /92 (2), and in particular Article 4 (5) thereof, Whereas Annex II to Commission Regulation (EEC) No 951 /93 (3) sets the total quantities available for the third period ; whereas the quantity for Group No 4 was incorrect ; whereas, therefore, the said Regulation should be corrected, HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EEC) No 951 /93 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 July 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 61 , 6 . 3 . 1992, p . 9 . (2) OJ No L 342, 25. 11 . 1992, p. 22. 0 OJ No L 97, 23. 4. 1993, p . 19 . No L 166/26 Official Journal of the European Communities 8 . 7. 93 ANNEX 'ANNEX II (tonnes) Group No Total quantity availablefor third period 1 2 3 4 5 6 7 8 9 10 11 1 200,00 136,89 833,50 14 735,00 1 800,00 850,00 4 177,00 825,00 5 755,00 3 825,00 412,50'